Citation Nr: 1002894	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected perforated left 
tympanic membrane.

4.  Entitlement to service connection for a speech 
impediment, to include as secondary to service-connected 
perforated left tympanic membrane.

5.  Entitlement to an increased (compensable) rating for a 
perforated left tympanic membrane.

6.  Entitlement to an increased (compensable) rating for 
residuals of a septoplasty.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
August 1978, and from June 1980 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO denied 
service connection for bilateral hearing loss, a speech 
impediment, and tinnitus, and also denied the Veteran's claim 
of an increased (compensable) rating for residuals of a 
septoplasty and perforation of left tympanic membrane.  In 
March 2007, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2007.

In September 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In September 2008, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

During the hearing, the Veteran requested, and the 
undersigned granted, a 30-day abeyance period for submission 
of additional evidence in support of the claims.  To date, no 
additional evidence has been received.

The Board observes that the RO originally adjudicated a claim 
for bilateral hearing loss.  As discussed further below, the 
Board has determined that while the evidence of record is 
sufficient to address the matter of left ear hearing loss, 
additional development is required regarding the Veteran's 
right ear hearing loss.  Thus, the claims on appeal are now 
characterized as reflected on the title page.

The Board's decision addressing the claims for service 
connection for left ear hearing loss and tinnitus, and an 
increased (compensable) rating for a perforated left tympanic 
membrane are set forth below.  The claims for service 
connection for right ear hearing loss, a speech impediment, 
and an increased (compensable) rating for residuals of a 
septoplasty are addressed in the remand following the order; 
those matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the September 2008 hearing, the Veteran raised the issue of 
service connection for otitis media, to include as secondary 
to service-connected perforated left tympanic membrane.  It 
does not appear that this claim for service connection for 
otitis media has yet been addressed by the RO.  As such, this 
matter is not properly before the Board, and is thus referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has alleged experiencing significant 
in-service noise exposure and hearing loss in connection with 
his service-connected perforated left tympanic membrane, the 
only persuasive opinion to address the question of whether 
there exists a nexus between alleged in-service noise 
exposure, the Veteran's service-connected perforated left 
tympanic membrane, and the Veteran's left ear hearing loss is 
adverse to the claim.

3.  Although the Veteran has alleged experiencing tinnitus 
during service, the most persuasive opinion to address the 
question of whether there exists a nexus between alleged in-
service noise exposure, the Veteran's service-connected 
perforated left tympanic membrane, and the Veteran's tinnitus 
is adverse to the claim.

4.  Pertinent to the current claim for increase, the Veteran 
has had a tympanic membrane assesses as normal with no 
current perforation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The criteria for a compensable rating for a perforated 
left tympanic membrane are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, Diagnostic Code 6211 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for left ear hearing loss and an increased rating 
for service-connected perforation of the left tympanic 
membrane, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  In a separate March 2007 
pre-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for tinnitus, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The March 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of these letters.  Hence, the October 2006 and 
March 2007 letters-which meet the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
December 2006, January 2007, and August 2007 VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's September 2008 Board 
hearing, along with various written statements provided by 
the Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on any of the claims herein decided s he 
claims for service connection for left ear hearing loss and 
tinnitus, and an increased (compensable) rating for a 
perforated left tympanic membrane is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran has essentially asserted that his left ear 
hearing loss and tinnitus are the result of an in-service 
injury which punctured his left tympanic membrane.  The Board 
notes that the Veteran's service personnel records show that 
his Military Occupational Specialty was Semi-Trailer Refueler 
Operator.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
tinnitus or for left ear hearing loss.

In May 1983, a service examiner noted that the Veteran had 
ruptured his left tympanic membrane six or seven months 
previously.  It was noted that the tympanic membrane had 
healed, and audiograms showed minimal hearing loss in the 
left ear.  The note also indicated that the Veteran 
experienced popping of his ear when chewing.  The record 
includes an uninterpreted audiogram from May 1983.  The 
Veteran told another service examiner in June 1985 that his 
hearing was muffled but would clear when he popped his ears.

A September 1985 report of medical examination revealed that 
the Veteran had normal ears.  On September 1985 audiometric 
testing, the pure tone thresholds, in decibels, were as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
10
10
10
10

On February 1986 audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
0
0
5
5
5


On September 1986 audiometric testing at the Veteran's 
separation from active duty, the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
15
0
0
LEFT
5
0
15
15
15


The above-described evidence reflects  that neither left ear 
hearing loss nor tinnitus was shown in service.  However, the 
absence of in- service evidence of hearing loss is not fatal 
to a claim for that disability.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. 155, 159 (1993).  Likewise, service connection may 
be granted for tinnitus or other disability diagnosed post- 
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).

On VA audiological evaluation in December 2006, the Veteran 
reported popping in his left ear.  The examiner said that the 
Veteran had a history of tinnitus that was not constant but 
was recurrent.  The Veteran stated that the tinnitus could 
occur every day and then not again for many weeks.  On 
audiometric testing, the pure tone thresholds, in decibels, 
were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
10
15
15
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed a mild sensorineural 
hearing loss in the left ear with excellent discrimination 
and occasional non-interfering tinnitus.  The examiner 
observed that the Veteran's service medical records showed 
completely normal audiograms through separation, and thus, 
the Veteran's slight non-disabling loss in the left ear was 
less than likely related to military acoustic trauma and/or 
traumatic tympanic membrane perforation in the left ear.  In 
particular, the examiner noted that the "popping" that the 
Veteran complained of appeared to be a lifelong problem, and 
the chronic difficulty "popping" his ears was not related 
to the service-connected traumatic tympanic membrane 
perforation.

On VA examination in January 2007, the examiner stated that 
the Veteran did not have tinnitus.  It was noted that 
examination of the ears was normal, and the Veteran was able 
to hear normal speech.

In March 2008, a VA audiologist noted that the Veteran 
complained of frequent ear "popping."  The Veteran reported 
intermittent tinnitus.  Pure tone testing revealed hearing 
within normal limits in the right ear and a mild high 
frequency hearing loss in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 88 percent in the left ear.

During the September 2008 Board hearing, the Veteran 
testified that a doctor had provided an opinion which linked 
his current hearing loss to his military service.  He said 
that his ears started to ring at the time that his tympanic 
membrane was ruptured, but then it cleared up.  However, the 
ringing in his ears was coming back.  He said that he popped 
his ears constantly all day long.

The above evidence reflects that the Veteran currently has 
left ear hearing loss to an extent recognized as a disability 
for VA purposes (pursuant to 38 U.S.C.A. § 3.385, as the 
March 2008 VA audiology note reflects that his left ear 
speech discrimination score was then 88 percent.  Also, the 
Veteran is competent to assert that he has ringing in ears, 
or tinnitus (see Charles v. Principi, 16 Vet. App. 370 
(2002)).  Those facts notwithstanding, each claim must be 
denied on the basis of medical nexus.

Here, the post-service evidence reflects no documented 
complaints of tinnitus or any indication of left ear hearing 
loss for more than 20 years after active military service.  
The Board points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus (or, 
relationship), or between any current left ear hearing loss 
and tinnitus and the Veteran's active duty service or his 
service connected perforated left tympanic membrane.  While 
the Veteran seemed to alluded to the existence of such a 
medical opinion during his September 2008 Board hearing, a 
careful review of the medical records associated with the 
claims file-which appear to be complete as regards the 
disabilities now being addressed-fails to reveal any such an 
opinion, and neither the Veteran nor his representative has 
presented such an opinion.  

Furthermore, as regards any direct assertions by the 
Veteran's or his representative as to the medical etiology of 
hearing loss and/or tinnitus,  the Board finds that such 
assertions, without more, provide no basis allowance of 
either claim.  As indicated above, these claims turn on the 
medical matters of current disability and nexus to service-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on the medical matter on which these 
claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for left ear hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the  no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Service connection was originally granted for a perforated 
left tympanic membrane in an August 2003 RO decision.  The 
Veteran filed the present claim for an increased rating in 
September 2006.

The first medical evidence of record pertinent to the current 
increased rating claim dates from 2007.  On VA examination in 
January 2007, the examiner noted that the Veteran had 
ruptured his left eardrum in 1982 from wrestling with other 
people.  The examiner stated that the examination was normal, 
and the Veteran's tympanic membrane was normal.  There were 
no abnormalities of the otoscopic examination.  There was no 
active ear disease.

During the Veteran's September 2008 Board hearing, the 
Veteran's representative stated that the highest compensable 
rating for a tympanic membrane perforation was zero percent.  
The Veteran said that he suffered from leakage and drainage 
in his ear.  It was indicated that those symptoms referred to 
otitis media, which could be a residual from his tympanic 
membrane perforation.

The RO assigned the Veteran's initial noncompensable percent 
rating for perforated left tympanic membrane under Diagnostic 
Code 6211.  Under that diagnostic code, a 0 percent rating is 
available for perforation of the tympanic membrane.  

Collectively, the aforementioned medical evidence reflects 
that during the course of the present appeal, the Veteran's 
service-connected perforated left tympanic membrane has been 
manifest by a healed tympanic membrane.  As Diagnostic Code 
6211 does not provide for a compensable rating, the Board has 
considered other potentially applicable diagnostic codes.  
However, in the absence of otosclerosis, peripheral 
vestibular disorders, Meniere's syndrome, loss of auricle, 
malignant neoplasm of the ear, benign neoplasms of the ear, 
or chronic otitis externa, a compensable rating is not 
warranted under Diagnostic Codes 6202 through 6210.  As 
discussed in the Introduction, a claim for otitis media has 
been referred to the RO for appropriate action.  
Additionally, as discussed above, probative medical evidence 
indicates that the Veteran's claimed tinnitus and left ear 
hearing loss are not related to his service-connected 
perforated left tympanic membrane.  Therefore, at no point 
during the period in question has the symptomatology of the 
Veteran's service-connected perforated left tympanic membrane 
more nearly approximated the level of disability contemplated 
in a compensable rating under any of the above-mentioned 
diagnostic codes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's perforated left 
tympanic membrane, pursuant to Hart, and that the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

An increased (compensable) rating for perforated left 
tympanic membrane is denied.

REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal-service connection 
for right ear hearing loss and a speech impediment, and an 
increased rating for residuals of a septoplasty-is 
warranted.

During the September 2008 Board hearing, the Veteran asserted 
that he was about to undergo surgery related to his service-
connected residuals of septoplasty.  He testified that he 
continues to receive treatment at the VA clinic.

To ensure that the record reflects the current severity of 
the Veteran's residuals of septoplasty and in light of the 
Veteran's contentions of increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).  

Concerning the Veteran's claim for service connection for a 
speech impediment, the Board observes that VA will provide a 
medical examination or obtain a medical opinion if the 
record, including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.  

A service treatment record from May 1983 indicates that the 
Veteran experienced head trauma six or seven months 
previously.  Another service treatment record from June 1985 
shows that the Veteran had a speech impediment from the time 
he perforated his left tympanic membrane which had since 
resolved.  A VA audiologist opined in December 2006 that 
tympanic membrane perforations were not known to cause 
stuttering; therefore it was less than likely that the 
Veteran's stuttering was caused specifically by the tympanic 
membrane perforation in the left ear.  The audiologist also 
stated that it was possible that being struck in the head in 
a fight, which was the cause of the tympanic membrane 
perforation, may have something to do with the onset of the 
Veteran's stuttering, but to say so was outside of an 
audiologist's scope of practice.

The December 2006 VA audiologist's opinion, taken together 
with the service treatment records which indicate that the 
Veteran suffered from a head injury during active service, 
suggest that Veteran may have a current speech impediment 
directly related to service.  However, the record includes no 
actual competent medical opinion addressing the medical 
relationship, if any, between a current speech impediment, 
and service.  The opinion offered by the December 2006 VA 
audiologist is speculative.  Under these circumstances, the 
Board finds that a medical opinion offered by a physician 
with expertise in matters of the brain-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection for 
a speech impediment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159;  McLendon, 20 Vet. App. at 83.  

The Board further notes that, as regards the claim for 
service connection for right ear hearing loss, the report of 
December 2006 VA audiological evaluation reflects findings 
evidencing hearing loss in both of the Veteran's ears; 
however, the audiologist only offered an etiology opinion  
for left ear hearing  loss.  Given the Veteran's allegations 
of in-service connection noise exposure, his current right 
ear hearing loss disability, his assertions as to nexus, and 
the absence of any competent opinion on this point, VA  
examination and medical opinion would also be helpful in 
resolving this claim.  Id.

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report any scheduled examination(s), 
without good cause, shall result in denial of the claim for 
increase, and may result in denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA 
examination. the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA treatment records through 
August 2008.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain and 
associated with the claims file all outstanding VA medical 
records,  .


Also, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining 
appeal.  The RO's letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim for higher rating 
should include consideration of whether "staged" rating of 
the Veteran's residuals of septoplasty disability (assignment 
of different ratings for distinct periods of time, based on 
the facts found) pursuant to Hart (cited to above) is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Tampa 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's speech impediment, right ear 
hearing loss, and service-connected 
residuals of septoplasty, since 
August 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination, by an 
appropriate physician, at a VA medical 
facility, to evaluate the service-
connected residuals of septoplasty.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician with experience with brain 
injuries, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has a current speech 
impediment.  If so, the physician should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
medically related to service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.


6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
otolaryngologist (ear, nose, and throat 
physician), at a VA medical facility. The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
veteran, and the report of examination 
should include discussion of the veteran's 
documented medical history and assertions. 
All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, whether the veteran currently 
has right ear hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent). 

Then, with respect to any diagnosed d 
right ear hearing loss disability, the 
physician should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service,--particularly, 
claimed in-service noise exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

7.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination(s) in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of pertinent evidence and 
legal authority (to include, in connection 
with the claim for increase, whether 
"staged" rating of the Veteran's 
disability, pursuant to Hart (cited to 
above) is appropriate.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


